Case 8:21-cv-01074-MSS-TGW Document1 Filed 05/05/21 Page 1 of 5 PagelD 1

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

UNITED STATES DISTRICT COURT

 

 

for the
Middle District of Florida
Tampa Division
Mohamed Fathy Said
Case No. 8:24 CV Lot { MSS-—\
(to be filled in by the Clerk’s Office)
— Plaintiffis) . )
(Write the full name of each plaintiff who is filing this complaint. ) “ot v
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes LJ No
please write “see attached” in the space and attach an additional ) ory
page with the full list of names.) n>
~~ Le
US Department of Foreign Affairs ) Loi:
) oo a
) a i
Defendant(s) — ) i c
(Write the full name of each defendant who is being sued. If the ) =
names of all the defendants cannot fit in the space above, please ) ‘?
write “see attached” in the space and attach an additional page ) MO
©

with the full list of names.) bee :

COMPLAINT FOR A CIVIL CASE ALLEGING BREACH OF CONTRACT

(28 U.S.C. § 1332; Diversity of Citizenship)

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name Mohamed Fathy Said
Street Address 12001 S Belcher Rd Apt E78
City and County Largo, Pinellas
State and Zip Code Florida 33773 .
Telephone Number 81 3-410-3786 a
E-mail Address Kingsize488@gmail.com

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (ifknown). Attach additional pages if needed.

Page l of 5

x

 
Case 8:21-cv-01074-MSS-TGW Document1 Filed 05/05/21 Page 2 of 5 PagelD 2

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

Defendant No. 1
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if krown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

US Department of Foreign Affairs "Diplomatic Rights"

2201C StNW
Washington, DC

Washington, DC, 20520

202-647-4000

 

info@moi.gov.qa

Page 2 of 5

 
Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

Il.

Case 8:21-cv-01074-MSS-TGW Document1 Filed 05/05/21 Page 3 of 5 PagelD 3

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A.

The Plaintiff(s)
1, If the plaintiff is an individual
The plaintiff, (name) Mohamed Fathy Said , Is a citizen of the

State of (name) Florida

2. If the plaintiff is a corporation
The plaintiff, (name) Mohamed Fathy Said , is incorporated
under the laws of the State of (name) Qatar >

and has its principal place of business in the State of (name)
Qatar

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

The Defendant(s)

1. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

(foreign nation)

2. If the defendant is a corporation
The defendant, (name) US Department of Foreign Affairs , is incorporated under
the laws of the State of (name) Qatar , and has its

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation) Qatar ;

and has its principal place of business in (name) Qatar

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 5

 
Pro Se 4 (Rev. 12/16} Complaint for a Civil Case Alleging Breach of Contract

Ti.

Case 8:21-cv-01074-MSS-TGW Document1 Filed 05/05/21 Page 4 of 5 PagelD 4

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

, and the defendant,

, made an agreement or contract on
. Under that

The plaintiff, (name) Mohamed Fathy Said

(name) Aisha Ahmed H O Al-Adhab
(date) 07/22/2015 . The agreement or contract was (oral or written) Written

 

 

agreement or contract, the parties were required to (specify what the agreement or contract required each party to do)

The defendant was to pay plaintiff a set amount of salary per month (estimated $13,000 per month), provide
living arrangments, travel expenses, transportation and insurance. The contract is a 25 year contract estimating
over $4,000,000.00. The plaintiff was hired as a general manager and and the defendant failed to uphold her
obligations set forth in the contract.

The defendant failed to comply because (specify what the defendant did or failed to do that failed to comply with what the
agreement or contract required)

The defendant failed to upboid the obligations of the contract and didn't pay the plaintiff his salary or other
articles outlined in the contract.

The plaintiff has complied with the plaintiff's obligations under the contract.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Plaintiff is asking for $4,904,107.05 based on employment contract and $10,567, 123.26 for loss of profit based

on the time the contract was signed to current. Also seeking $17,528,769.69 for damages and suffering totaling
$33,000,000.00. The loss of profit is based on a time frame of 2015 to 2021 and will seek additional each year

case is open.

Page 4 of 5

 
Case 8:21-cv-01074-MSS-TGW Document1 Filed 05/05/21 Page 5 of 5 PagelD 5

Pro Se 4 (Rey. 12/16) Complaint for a Civil Case Alleging Breach of Contract

V.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: SOx L

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Mohemd Fathy Said

915/ 202\

Page 5 of 5
